Citation Nr: 1031794	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from September 1964 to October 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, on behalf of the RO in Montgomery, Alabama.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The evidence of record establishes that the Veteran has 
posttraumatic stress disorder (PTSD) with depression, which has 
been attributed to his service in Vietnam.  


CONCLUSION OF LAW

PTSD with depression was incurred during military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the 
Board is taking action favorable to the Veteran by granting the 
issue at hand.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 
1964 to October 1971.  In February 2004, the Veteran submitted a 
claim of entitlement to service connection for PTSD, which was 
denied in October 2004.  After the Veteran perfected an appeal, 
the Board remanded this claim in January 2007 and September 2009 
for further development.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that, although a veteran may only seek 
service connection for PTSD, the veteran's claim "cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed).  The claim has been remitted to the 
Board for further appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

Effective July 13, 2010, the criteria for verifying inservice 
stressors were amended.  The amendment states that, if (1) the 
Veteran's claimed stressor is related to his/her fear of hostile 
military or terrorist activity; (2) the Veteran response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror; (3) a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and relates the 
claimed stressor to the Veteran's symptoms; and (4) the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, then the Veteran's lay statements alone 
may establish the occurrence of the claimed inservice stressor 
unless there is clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activity" means that the 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others.  Examples include actual or potential 
improvised explosive device; vehicle-embedded explosive device; 
incoming artillery, rocket or mortar fire; grenade; small-arms 
fire, including suspected sniper fire; or an attack upon friendly 
military aircraft.  Id.

The Veteran's service treatment records demonstrated no 
complaints of or treatment for a psychiatric disorder or symptoms 
related thereto.  His service personnel records indicated that 
the Veteran's military occupation was Light Vehicle Driver and a 
Special Purpose Materiel Supply Specialist.  According to his 
Form DD 214, the Veteran was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and 
3 Overseas Service Bars.  His Form DD 214 also indicated that he 
earned a Sharpshooters Badge with the M-14 rifle.  Further, the 
Veteran's Form DD 214 demonstrated that he served in Vietnam from 
October 1966 to October 1967, and from July 1969 to June 1970.  
During his first tour in Vietnam, the Veteran was assigned to the 
588th Transportation Company; during his second tour, he was 
assigned to 246th Supply Company.  He received an Article 15 in 
August 1966, May 1968, September 1970, and November 1970.  
Further, the Veteran was court martialed in January 1971.  He was 
honorably discharged in October 1971.

In March 2004, the Veteran submitted a statement of his claimed 
inservice stressors, which included (1) hot weather; (2) 
receiving and returning small-arms fire; (3) not knowing whether 
he had shot someone; (4) seeing an 18-year-old boy with his legs 
and part of an arm "blown off"; (5) hearing of riots at a 
university in the United States; (6) people spitting on him and 
calling him a "baby killer" upon his return from Vietnam; and 
(7) returning home after active duty service without proper 
decompression time or training.  The Veteran asserted that his 
inservice stressors occurred from either "Sept[ember] 1966 to 
1967" or "Oct[ober] 1969 to 1970," and that the stressors 
occurred in Quinn Yan and/or Cam Rahn Bay, Vietnam.

In August 2004, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the severity and 
etiology thereof.  The Veteran reported serving on active duty 
from 1964 to October 1971, and that he spent 2 tours in Vietnam; 
one from 1966 to 1967, and the other from 1969 to 1970.  He 
reported that he was not injured during his active duty service.  
He also reported that his military occupation was Transportation 
Specialist during his first tour, and Supply Specialist during 
his second tour.  The Veteran asserted that he was exposed to the 
"usual customary war-related activities."  Specifically, the 
Veteran asserted that he saw kids with their legs "blown off"; 
that he was shot at "all of the time on the perimeter"; and 
that he was "always" receiving sniper fire.  After a mental 
status examination, the diagnosis was PTSD with depressed mood; 
no etiological opinion was provided.

In April 2007, the Veteran submitted another statement wherein he 
further elaborated on his claimed inservice stressors.  He stated 
that he was in Vietnam for 2 years and that "[b]eing in a war or 
combat for a short time is not a picnic.  It[']s terrible."  He 
then referenced a "total fear of dying," being "hated" after 
his active duty service; and being in a hospital and seeing men 
with no legs and no arms.  The Veteran was unable to remember the 
names of any fellow service members that were killed or injured 
as a resulted of his claimed stressors.

In June 2007, the Veteran submitted another stressors statement.  
Therein, he asserted that he was in the 588th Transportation 
Company in Cam Rahn Bay in 1966 and 1967.  He also asserted that 
he was in the 542nd Supply Company in Quinn Yan.  He then 
asserted that "[t]here was a lot of shooting from M14 and M16 
rifles, machine guns, rockets, and bombs."  He also reiterated 
his contention that he was called a murderer and a baby killer, 
spit on, and had things thrown at him upon his return to the 
United States after his active duty service.

In January 2010, the Veteran underwent a VA examination, 
conducted by a psychologist, to determine the nature and etiology 
of any found psychiatric disorder.  When asked to detail his PTSD 
stressors, the Veteran stated that "the worst, it was on a 
medevac flight when I come back home...there was this kid across 
from me and he didn't have any legs and only half an arm.  He 
kept crying and screaming the whole flight that he wanted to 
die."  The Veteran also asserted that he was "in the hut of an 
old woman who told him the Viet Cong were coming."  He claimed 
to have hid in a "very small space" for "some time," afraid 
the whole time that he would be found.  The Veteran reiterated 
his assertion that he received and returned small-arms fire 
frequently during both of his tours.  In response to these 
claimed stressors, the examiner found that the Veteran 
experienced intense fear, feelings of helplessness, and feelings 
of horror.  The diagnosis was PTSD and depression, not otherwise 
specified.  The examiner then opined,

Depression followed his first tour in Vietnam 
and is considered directly linked to his 
military experience.  He meets diagnostic 
criteria for PTSD...Based on a review of the 
entire claims folder, [treatment records], and 
information [gleaned] from this [examination], 
it is most likely that the currently diagnosed 
PTSD and depressive disorder are related to his 
combat experiences in Vietnam....All but one of 
the disciplinary actions documented in his 
personnel records occurred after his first tour 
in Vietnam and can be interpreted as evidence of 
a significant change in behavior and functioning 
following combat.

The evidence of record included VA treatment reports, dated from 
November 2003 to October 2009, demonstrating ongoing diagnoses of 
PTSD and depression.

Throughout the pendency of this appeal, the Veteran asserted that 
he received and returned small-arms fire during his 2 tours in 
Vietnam.  The Boards finds that this claimed stressor is related 
to the Veteran's fear of hostile military or terrorist activity, 
in that it necessarily involved experiencing, witnessing, or 
confronting an event or circumstance wherein serious injury or 
death was threatened.  38 C.F.R. § 3.304 (f)(3) (effective July 
13, 2010).  Further, as found during the January 2010 VA 
examination, the Veteran experienced intense fear, feelings of 
helplessness, and feelings of horror in response to his asserted 
combat experiences, which reasonably included receiving and 
returning small-arms fire.  The January 2010 VA examiner was a 
psychologist and found that the Veteran's asserted combat 
experiences were sufficient to support a PTSD diagnosis that 
conformed to the requirements of 38 C.F.R. § 4.125(a).  The 
examiner then related the Veteran's claimed combat experiences to 
his current symptoms.  Additionally, based on a review of the 
Veteran's service personnel records, the Board finds that the 
Veteran's claimed stressor of receiving and returning small-arms 
fire is consistent with the places, types, and circumstances of 
his Vietnam service.  The Board finds no clear evidence of record 
to the contrary and, thus, the Veteran's lay assertion 
establishes the occurrence of the claimed stressor of receiving 
and returning small-arms fire.  Id.  As such, the evidence of 
record demonstrated a current diagnosis of PTSD, a competent 
nexus opinion associating the Veteran's current PTSD to an 
inservice stressor, and verification that the inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  Therefore, the Board finds that 
service connection for PTSD with depression is warranted.  Id.; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


